Title: To James Madison from Lewis Deblois, 3 September 1817
From: Deblois, Lewis
To: Madison, James


Much esteemed, and highly respected SirBoston 3d Septr. 1817
It is with great reluctance I presume to address you on the subject of my private concerns, but the extreme anxiety of my family and friends on account of my present indigent situation, and the great need we have of succour from some source obliges me once more to trouble you. I will be as brief in my statement, and take as little of your valuable time, as my ability will permit. It is only a little over two years since I removed with my family from Washington, at which time we were destitute of every article of furniture but our bedding, from the kind assistance of our friends, but chiefly with the aid of our truly affection [sic] father in law Mr. Dalton have we been enabled to get along comfortably. The little he did for us, together with his own distressed situation when he entered the Office, and the short period of little more than two years he lived to enjoy it, prevented his leaving any thing for the support of Widow, Daughter, niece, & my oldest daughter which they have brot. up, all of whom have now joined my family this additional expence, and the loss of the aid that truly good Man Mr. Dalton (while living) afforded me, renders my situation truly deplorable. My pay &c. does not exceed one thousand dollars a Year, and it is all I have for the support of so large a family. The Office wished for, may be said now to be in the family, and we think not another of the same number can be found, whose pecuniary situation so much needs it, or has a stronger claim to it.
I have no doubt that if his Excellency Mr. Monroe has been honestly informed of the relative situations of the several applicants, that he will gratify our wishes, terminate as this may, we shall one, and all of us, ever feel under every obligation to you, and your inestimable Mrs Madison, to whom, and to yourself, our united, respectful and best wishes are presented. With a tender of my best services to execute any commands you, or Mrs. Madison may have this way I remain much esteem’d sir—Your very Sincere & Respectful Hble. Svt.
Lewis Deblois.
